FILED
                                                                                       12/20/2018 4:19 PM

                                   05-18-01530-CV                                       JOHN F. WARREN
                                                                                          COUNTY CLERK
                                                                                         DALLAS COUNTY




                                    No. PR-14-02697-1

IN THE ESTATE OF                            §                 IN THE PROBATE
                                                                        FILED INCOURT
                                            §                       5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
ROBERTO REFUGIO DE JESUS                    §
                                                                   12/21/2018 11:53:18 AM
GONZALEZ BARRERA                            §                                           OF
                                                                          LISA MATZ
                                            §                               Clerk
DECEASED                                    §                 DALLAS COUNTY, TEXAS


                                   NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

      Patricia Lorena Gomez de Gonzalez ("Lorena") appeals from the"Order Dismissing

Applicant Patricia Lorena Gomez de Gonzalez" issued by the Court under the above

numbered and styled cause on December 3, 2018. Lorena appeals this order to the Fifth

Court of Appeals, Dallas, Texas.

                                         Respectfully submitted,

                                         Ford + Bergner LLP



                                         ooN    !.i'ooo Iii · ·4
                                         901 Main Street, 33rd Floor
                                                                       f::   ~
                                         Dallas, Texas 75202
                                         Ph: (214} 389-0887
                                         Fx: (214} 389-0888
                                         dford@fordbergner.com
                                         TBA# 24002101
                                         KENNETH A. KROHN
                                         kkrohn@fordbergner.com
                                         TBA# 24032646
                                         STEPHEN P. CROWDER
                                         scrowder@fordbergner.com
                                         TBA #24082504
                                         Attorneys for Appellant,
                                         Patricia Lorena Gomez de Gonzalez
                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served on all
counsel of record in this cause pursuant to the Texas Rules of Civil Procedure on
December 20, 2018.

      Elizabeth Zaby                                 VIA ELECTRONIC SERVICE
      Zaby & Assocaites
      zabyfirm@gmail.com
      6166 N. Central Expy., Suite 450
      Dallas, Texas 75206

      Jason Davis                                    VIA ELECTRONIC SERVICE
      Davis & Santos, P.C.
      jdavis@dslawpc.com
      The Weston Centre
      112 E. Pecan Street, Suite 900
      San Antonio, Texas 78205

      Jay Hartnett                                   VIA ELECTRONIC SERVICE
      The Hartnett Law Firm
      jay@hartnettlawfirm.com
      2920 N. Pearl Street
      Dallas, Texas 75201

      Raymond E. LaDriere, II                        VIA ELECTRONIC SERVICE
      Locke Lord, LLP
      rladriere@lockelord.com
      2200 Ross Avenue, Suite 2200
      Dallas, Texas 75201

      Brad Beers                                     VIA ELECTRONIC SERVICE
      Beers Law Firm
      bbeers@beerslaw.net
      5020 Montrose Blvd., Suite 700
      Houston, Texas 77006


                                               fG    rt d

                                         KENNETH A. KROHN
                                                            ;,:>4          0.

                                           2